Opinion by
Beaver, J.,
An attorney at law cannot serve two masters. He cannot serve himself and his client at the same time, except as he serves himself through his client. He serves himself best who serves Ms client best. There can in this relation be no divided allegiance and no antagonistic interests. The jury has determined by its verdict that the relation of client and attorney existed between the plaintiff and the defendant not only at the time of the constable’s sale but subsequently until the final disposal of the leasehold interest and property to Jones & Laughlin. It is difficult to see how their verdict could have been otherwise. There was no evidence of a dissolution of the relation of client and attorney. The defendant did not even offer to show that he proposed to terminate the relation but, even if he bad, unless there be mutual consent, the relation cannot be dissolved when once regularly formed, so as to permit an attorney to serve himself at the expense of his client. We agree entirely with all that was said by the trial judge in the court below in regard to the high duty which the law requires of an attorney. His intimation to the jury as to his opinion of the relation of client and attorney subsisting at the time of the purchase and sale of the leasehold interest and machinery was none too strong and yet the fact was left fairly for the jury to decide. The defendant had in his hands for *66collection claims of the plaintiff against Casey, whose interest in the laundry was levied upon, aggregating $529.50. He attended the sale with the plaintiff, he bid on behalf of the plaintiff, the property was knocked down to him as attorney. It is true that he took the title in his own name but he must be held to have done this for his security, inasmuch as the plaintiff was unable to furnish either money or security. The plaintiff accompanied him to the broker’s, in whose hands the property was placed for sale. He for several months paid the watchman in charge of the property. He in every way indicated his interest therein and the defendant acknowledged by his actions that the relation of client and attorney existed after the sale and, as already intimated, offered no direct evidence to show any severance of the relation. The portions of the charge of the court contained in the first and second assignments of error are, therefore, not in any sense erroneous.
The third assignment of error relates to the form of the action, the court below being asked to charge: “ The plaintiff cannot recover in this action the profits received by the defendant from the sale by him of the leasehold, machinery, etc., which he is alleged to have purchased and held in trust for the plaintiff. An action of account render or bill in equity is the only proper remedy,” which was refused. The general rule in regard to actions of account render is thus stated in 1 P. & L. Dig. of Dee., 4: “ Wherever a joint interest of the parties in the subject-matter of the suit is shown, account render lies, whether the relation be that of partners or tenants in common. At common law, it lay between partners and between tenants in common where one had been constituted bailiff for the other, and under St. 4 An. c. 16, sec. 27, which is in force in Pennsylvania, it lies between tenants in common as such.” There was, however, no such joint interest here as required an accounting. If the relation of client and attorney existed, the defendant was bound to pay to the plaintiff the entire amount received by him from the sale to Jones & Laughlin save only the amounts expended by him for the plaintiff’s benefit and his compensation. The action was properly brought and rightfully maintained. Finding no semblance of error in the record, the judgment is affirmed.
Orlady, J., dissents.